Case 5:21-cv-00677-JGB-SHK Document 1 Filed 04/16/21 Page 1 of 8 Page ID #:1



 1   Nicholas M. Wajda (Cal. Bar No. 259178)
     WAJDA LAW GROUP, APC
 2   6167 Bristol Parkway
 3   Suite 200
     Culver City, California 90230
 4   (310) 997-0471
     nick@wajdalawgroup.com
 5
     Attorney for the Plaintiff
 6

 7                          UNITED STATES DISTRICT COURT FOR THE
                               CENTRAL DISTRICT OF CALIFORNIA
 8
      MICHAEL PARKER SR.,                           Case No. 5:21-cv-00677
 9
                         Plaintiff,                 COMPLAINT FOR DAMAGES
10
              v.
11                                                  1. VIOLATIONS OF THE FAIR DEBT
      MERAGON FINANCIAL SERVICES,                   COLLECTION PRACTICES ACT, 15 U.S.C. §
12    INC.                                          1692 ET SEQ.
13                       Defendant.                 2. VIOLATIONS OF THE ROSENTHAL
14                                                  FAIR DEBT COLLECTION PRACTICES
                                                    ACT, CAL. CIV. CODE § 1788 ET SEQ.
15
                                                    JURY TRIAL DEMANDED
16
                                              COMPLAINT
17

18          NOW COMES Plaintiff, MICHAEL PARKER SR., complaining of Defendant,

19   MERAGON FINANCIAL SERVICES INC., as follows:

20                                    NATURE OF THE ACTION
21
            1.      Plaintiff brings this action seeking redress for Defendant’s violations of the Fair
22
     Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq. and the Rosenthal Fair Debt
23
     Collection Practices Act (“RFDCPA”), Cal. Civ. Code § 1788 et seq.
24
                                      JURISDICTION AND VENUE
25

26          2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

27          3.      Venue in this district is proper under 28 U.S.C. § 1391(b)(2).
28
                                                      1
Case 5:21-cv-00677-JGB-SHK Document 1 Filed 04/16/21 Page 2 of 8 Page ID #:2



 1          4.        This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.
 2                                                 PARTIES
 3
            5.        MICHAEL PARKER SR. (“Plaintiff”) is a natural person, over 18-years-of-age,
 4
     who at all times relevant resided in this federal jurisdiction.
 5

 6          6.        Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

 7          7.        Plaintiff is a “consumer” as defined by Cal. Civ. Code § 1788.2(h).

 8          8.        MERAGON FINANCIAL SERVICES, INC. (“Defendant”) is a corporation
 9
     organized and existing under the laws of the state of North Carolina.
10
            9.        Defendant maintains its principal place of business in Orlando, Florida.
11
            10.       Defendant is a debt collection agency that collects debts owed to third parties.
12
            11.       Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) because the
13

14   principal purpose of Defendant’s business is the collection of debt owed to others.

15          12.       Defendant is a debt collector as defined by Cal. Civ. Code § 1788.2(c).
16                                       FACTUAL ALLEGATIONS
17
            13.       At some point in time, Plaintiff obtained the rights to use a timeshare.
18
            14.       Over the course of the years Plaintiff made payments towards the use of the
19

20   timeshare with no interruption.

21          15.       Due to unforeseen financial situation, Plaintiff decided to terminate the use of the

22   timeshare.
23
            16.       Plaintiff was under the impression that there was no remaining balance regarding
24
     the timeshare.
25
            17.       Unbeknownst to Plaintiff, he received a collection letter regarding the timeshare
26
     (“subject debt”).
27

28
                                                         2
Case 5:21-cv-00677-JGB-SHK Document 1 Filed 04/16/21 Page 3 of 8 Page ID #:3



 1          18.     The subject debt is a “debt” as defined by 15 U.S.C. § 1692a(6).
 2          19.     At some point in time, the subject debt was placed with Defendant for collection.
 3
            20.     On or around March 26, 2021 Defendant mailed Plaintiff a letter in an effort to
 4
     collect the subject debt (“Defendant’s Letter”).
 5
            21.     Defendant’s Letter depicted, in pertinent part, as follows:
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24          22.     Defendant’s Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
25
            23.     Defendant’s Letter did not conspicuously identify the current creditor as required
26
     by §1692g(a)(2) of the FDCPA.
27

28
                                                        3
Case 5:21-cv-00677-JGB-SHK Document 1 Filed 04/16/21 Page 4 of 8 Page ID #:4



 1           24.    Specifically, Defendant’s Letter identified “Your Account with: LCA LOS CABOS
 2   ASSOCIATIONS”.
 3
             25.    Defendant’s Letter did not list anything regarding an “Original Creditor” and or
 4
     Current Creditor.
 5
             26.    Accordingly, Defendant’s Letter confused Plaintiff as he was unable to determine
 6

 7   who the owner of his account with LCA Los Cabos Associations.

 8           27.    Specifically, there was no mention of the “original creditor” and or the “current

 9   creditor” or whether the debt was sold by LCA Los Cabos Associations to an unknown third party.
10
             28.    In other words, just because Defendant’s letter stated “Your Account with: LCA
11
     LOS CABOS ASSOCIATIONS” was being collected on, there was no ability for Plaintiff to
12
     determine to whom the debt was owed; specifically if LCA LOS CABOS ASSOCIATION may
13
     have been the original creditor does not necessarily mean that it is also the current creditor.
14

15           29.    Although Defendant’s Letter identified the debt it sought to collect, it did not

16   identify to whom the debt is currently owed to.
17           30.    Specifically, Defendant’s Letter did not identify the entity that “referred” and or
18
     “placed” the subject debt to Defendant.
19
             31.    Further obfuscating the identity of the current creditor, Defendant’s Letter requested
20
     that payment be made directly to Defendant, thus raising the possibility that Defendant is the current
21

22   creditor.

23           32.    Defendant’s Letter further stated that Plaintiff could write to Defendant to find out

24   if the original creditor was different from the current creditor.
25           33.    This language raised the possibility that the subject debt could have been sold by
26
     the true original creditor, which upon information and belief was LCA LOS CABOS
27
     ASSOCIATION, but did not clarify who actually owned the subject debt.
28
                                                         4
Case 5:21-cv-00677-JGB-SHK Document 1 Filed 04/16/21 Page 5 of 8 Page ID #:5



 1          34.     Accordingly, Defendant’s Letter rendered it impossible for Plaintiff to determine
 2   whether LCA LOS CABOS ASSOCIATION, Defendant, or an unknown third party was the current
 3
     creditor to whom the subject debt is owed to.
 4
                                                 DAMAGES
 5
            35.     Due to Defendant’s failure to identify the current creditor, Plaintiff did not make a
 6

 7   payment on the subject debt as the omission of the identity of the current creditor rendered it

 8   impossible for Plaintiff to determine whom he is ultimately paying.

 9          36.     This uncertainty resulted in an appreciable risk of harm to Plaintiff because his
10
     decision not to pay, which was driven by the confusion pertaining to the owner of the subject debt,
11
     raised the risk of imminent adverse credit reporting of the subject debt by the owner of the subject
12
     debt, who is presently unknown.
13
            37.     There is no question that having information regarding the entity that Plaintiff was
14

15   indebted to is of substantive value and material to Plaintiff’s financial affairs. See Hahn v. Triumph

16   P’ships LLC, 557 F.3d 755, 757 (7th Cir. 2009) (“The [FDCPA] is designed to provide information
17   that helps consumers to choose intelligently ...”).
18
            38.     Without this critical information, Plaintiff ran the risk of making payment to an
19
     unknown entity and having his payment swallowed into a black hole.
20
            39.     The value of receiving unambiguous and complete information about one’s financial
21

22   affairs—and the ill effects of receiving ambiguous or misleading information—may be hard to

23   quantify, but it is nevertheless a concrete harm. See Haddad v. Midland Funding, LLC, 255 F. Supp.

24   3d 735, 739 (N.D. Ill. 2017).
25          40.     Based on the foregoing, Plaintiff was deprived of his right to receive critical
26
     information required by the FDCPA and was harmed as a result thereof.
27

28                                        CLAIMS FOR RELIEF
                                                   5
Case 5:21-cv-00677-JGB-SHK Document 1 Filed 04/16/21 Page 6 of 8 Page ID #:6



 1
                                               COUNT I:
 2                    Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)
 3                   (On behalf of Plaintiff and the Members of the Putative Class)

 4          41.     All Paragraphs of this Complaint are expressly adopted and incorporated herein as

 5   though fully set forth herein.
 6                                    Violations of 15 U.S.C. § 1692g
 7
            42.     Section 1692g(a) provides:
 8
            (a) Within five days after the initial communication with a consumer in connection
 9          with the collection of any debt, a debt collector shall, unless the following
            information is contained in the initial communication or the consumer has paid the
10
            debt, send the consumer a written notice containing –
11
                    (1)     the amount of the debt;
12
                    (2)     the name of the creditor to whom the debt is owed;
13
                    (3)     a statement that unless the consumer, within thirty days after receipt
14
                            of the notice, disputes the validity of the debt, or any portion thereof,
15                          the debt will be assumed to be valid by the debt collector;

16                  (4)     a statement that if the consumer notifies the debt collector in writing
                            within the thirty-day period that the debt or any portion thereof, is
17                          disputed, the debt collector will obtain verification of the debt or a
                            copy of a judgment against the consumer and a copy of such
18
                            verification or judgment against the consumer and a copy of such
19                          verification or judgment will be mailed to the consumer by the debt
                            collector; and
20
                    (5)     a statement that, upon the consumer’s written request within the
21                          thirty-day period, the debt collector will provide the consumer with
22                          the name and address of the original creditor, if different from the
                            current creditor.
23
     (emphasis added).
24
            43.     Section 1692g of the FDCPA requires debt collectors to make certain critical
25

26   disclosures to consumers, including the identity of the current creditor.

27          44.     Defendant violated 15 U.S.C. §1692g by failing to adequately provide Plaintiff with

28   the disclosures required by the FDCPA.
                                                        6
Case 5:21-cv-00677-JGB-SHK Document 1 Filed 04/16/21 Page 7 of 8 Page ID #:7



 1            45.   Specifically, Defendant violated §1692g(a)(2) by failing to identify the entity to
 2   whom the subject debt is currently owed to.
 3
              46.   As set forth above, Defendant’s Letter rendered it impossible for Plaintiff to
 4
     decipher whom the debt is currently owed to. Steffek v. Client Services, Inc., 948 F.3d 761, 763 (7th
 5
     Cir. 2020) (“Regardless of who then owned the debts, the question under the statute is whether the
 6

 7   letters identified the then-current creditor clearly enough that an unsophisticated consumer could

 8   identify it without guesswork”).

 9            47.   As set forth above, Defendant’s Letter was highly confusing and impacted
10
     Plaintiff’s decision to pay the subject debt, which resulted in concrete harm to Plaintiff as set forth
11
     above.
12
              48.   Assuming that LCA LOS CABOS ASSOCIATIONS is in fact the creditor to whom
13
     the debt is owed, Defendant’s Letter is still deficient because “[t]he mere presence of the correct
14

15   name in the notice somewhere does not suffice.” Steffek, 948 F.3d at 765.

16            WHEREFORE, Plaintiff, requests the following relief:
17            A.    a finding that Defendant violated 15 U.S.C. §1692g(a)(2);
18
              B.    an award of statutory damages in the amount of $1,000 to Plaintiff;
19
              C.    an award to Plaintiff for his reasonable attorney’s fees and costs; and
20
              D.    any further relief this Honorable Court deems just and proper.
21

22                                            COUNT II:
               Rosenthal Fair Debt Collection Practices Act (Cal. Civ. Code § 1788 et seq.)
23
              49.   All paragraphs of this Complaint are expressly adopted and incorporated herein as
24
     though fully set forth herein.
25

26                                    Violations of Cal. Civ. Code § 1788.17

27            50.   California Civil Code § 1788.17 provides:
28
                                                         7
Case 5:21-cv-00677-JGB-SHK Document 1 Filed 04/16/21 Page 8 of 8 Page ID #:8



 1                 Notwithstanding any other provision of this title, every debt collector
                   collecting or attempting to collect a consumer debt shall comply with the
 2                 provisions of Section 1692b to 1692j, inclusive, of, and shall be subject to
 3                 the remedies in Section 1692k of, Title 15 of the United States Code.

 4          51.    As pled above, Defendant violated 15 U.S.C. §1692g(a)(2), therefore violating Cal.

 5   Civ. Code §1788.17.
 6

 7          WHEREFORE, Plaintiff, requests the following relief:

 8          A.     a finding that Defendant violated Cal. Civ. Code § 1788.17;
 9          B.     an award of statutory damages in the amount of $1,000 to Plaintiff;
10
            C.     an award to Plaintiff for his reasonable attorney’s fees and costs; and
11
            D.     any further relief this Honorable court deems just and proper.
12
                                      DEMAND FOR JURY TRIAL
13

14          Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.

15   Date: April 16, 2021                              Respectfully submitted,

16                                                     MICHAEL PARKER SR.
17
                                                       By: /s/ Nicholas M. Wajda
18
                                                       Nicholas M. Wajda, Esq.
19                                                     WAJDA LAW GROUP, APC
                                                       6167 Bristol Parkway
20                                                     Suite 200
                                                       Culver City, CA 90230
21
                                                       (310) 997-0471
22                                                     nick@wajdalawgroup.com

23

24

25

26

27

28
                                                       8
